Citation Nr: 1819466	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-20 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a renal disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from April 1971 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.

The issues of service connection for hypertension and for a renal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, PTSD with anxiety and depression, is related to active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for PTSD with anxiety and depression, are met.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.  In the decision below, the Board grants the claim of service connection for PTSD with anxiety and depression.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as psychosis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125  (a) (2017); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304 (f) (2017). 

Here, the Veteran contends that he has manifested a psychiatric disorder, to include PTSD, as a result of his period of active service.  In pertinent part, he asserts that during his tour of duty in the Republic of Korea during the Vietnam War, his unit was stationed near the Korean Demilitarized Zone (DMZ), and that he was in fear of being killed.

VA Formal Findings dated in October 2011 and October 2012 each concede the Veteran's asserted stressor based on verification of service in a hostile area of Korea.  It was concluded that he was likely to have feared for his life during his tour of duty in the United States Army.

Following service, a VA examination report dated in June 2011 shows that the Veteran was reluctant to discuss psychological symptoms and may have been minimizing his symptoms.  Although he endorsed symptoms of PTSD, the examiner indicated that he did not endorse the frequency and severity of symptoms to meet the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [DSM-IV] criteria for a diagnosis of PTSD.  The VA examiner did provide a diagnosis of anxiety disorder, not otherwise specified, and depressive disorder, not otherwise specified.  The examiner added that it appeared that his anxiety was partially attributable to his military experience, and also due to stress at work.  It was also likely that his depression was secondary to his anxiety.

VA outpatient treatment records received in October 2012 include a VA Mental Health Treatment Plan dated in July 2012 that includes a thorough evaluation of the Veteran.  The Veteran provided a history of being in an infantry unit in the Korean DMZ, and of witnessing a lot of killing and being told by his superiors that they were all going to die.  He essentially endorsed being in fear for his life during his tour of duty.  Following mental status examination, he met the criteria for a diagnosis of PTSD.

Thereafter, VA outpatient treatment records dated through February 2018 intermittently show a history of PTSD.

Having carefully considered the evidence of record, the Board finds that it is in favor of the Veteran's claim.  Here, the Board finds that the Veteran's service personnel records along with the report of the VA examiner in July 2012 are sufficient to verify the stressor claimed by the Veteran, and to show that a nexus exists between the Veteran's in-service stressor (fear of hostile military or terrorist activity) and his current diagnosis.

It is clear from a review of his history that the Veteran was exposed to traumatic events while deployed in Korea, to include those involving actual or threatened death or serious injury, or threat to the physical integrity of self or others. 

The Board recognizes that the Veteran's June 2011 VA examination report did not provide a diagnosis of PTSD.  However, the examiner appeared to base this on the Veteran's reluctance to discuss his psychological symptoms such that he may have been minimizing his symptoms.  This examiner did diagnose anxiety and depressive disorders and concluded that they were, at least in part, related to active service.
In light of the foregoing, the Board finds that the most probative medical evidence weighs in favor of the Veteran's claim.  Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Therefore, resolving all reasonable doubt in the Veteran's favor, the evidence of record sufficiently relates diagnosis of PTSD with anxiety and depression to active service, and service connection is warranted.


ORDER

Service connection for PTSD with anxiety and depression is granted.


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for hypertension and a renal disorder.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159(c), (d) (2017).

The Veteran asserts that he has manifested his hypertension as a result of his now-service-connected PTSD.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).  During the pendency of this appeal, service connection was also established for ischemic heart disease.  An opinion has not been obtained as to whether the Veteran's currently diagnosed hypertension was either caused by or is aggravated by either the service-connected PTSD or ischemic heart disease.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, VA conceded that the Veteran was exposed to herbicides during his tour of duty in the Republic of Korea in granting service connection for ischemic heart disease.  While VA regulations do not currently recognize hypertension as being due to herbicide exposure, VA has undertaken further studies that have indicated an association between hypertension and herbicide exposure in Veterans of the Vietnam War.  See United States Department of Veterans Affairs, Public Health; Army Chemical Corps Vietnam-Era Veterans Health; accessed at https://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp.  As such, an opinion should also be obtained as to the likelihood that the Veteran's hypertension is etiologically related to his active service, to include his exposure to herbicides (Agent Orange) therein.

With specific regard to the issue of service connection for a renal disorder, a private medical record from E. N. H., M.D., dated in January 2010, and received by the RO in August 2015, shows that the Veteran had a diagnosis of Stage 3 chronic kidney disease, most likely due to chronic hypertension.  As a successful service connection claim for hypertension would impact the outcome of the claim of service connection for a renal disorder, the hypertension claim must be adjudicated prior to the renal disorder claim currently before the Board.  Thus, the claims are inextricably intertwined with, and the Board will hold appellate adjudication in abeyance pending the AOJ's determination regarding the hypertension claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).
Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities must also be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his current hypertension.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:

(a) Is it at least as likely as not that the Veteran's diagnosed hypertension had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service, to include to conceded exposure to herbicides during active service?
The examiner is reminded that hypertension is not presumptively linked to herbicide exposure.  Despite this, the Veteran is presumed to have been exposed to Agent Orange due to his in-country service in Korea.  The examiner is reminded that even though the examiner may find that the Veteran's type of hypertension is not presumptively linked to herbicide agent exposure, an opinion is needed as to whether the Veteran's hypertension is otherwise linked to exposure to Agent Orange or to the Korea military service.  A rationale that states that the Veteran's hypertension is not a presumptive disease is not an adequate opinion.

Consideration must still be given to the exposure, and to the National Academy of Sciences Institute of Medicine finding that there is "limited or suggestive" evidence of an association between the exposure to Agent Orange and hypertension (which does not rule out a connection) 

The examiner should also note the study on VA's Public Health site; U.S. Department of Veterans Affairs, Public Health; Army Chemical Corps Vietnam-Era Veterans Health; accessed at https://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp (interpreted as showing an association between herbicide exposure and hypertension).

(b) Is it at least as likely as not that the Veteran's diagnosed hypertension was caused (in whole or in part) by a service-connected disability, to include PTSD and ischemic heart disease?

(c)  Is it at least as likely as not that the Veteran's 
diagnosed hypertension is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to include PTSD and ischemic heart disease?

If the Veteran's current hypertension is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


